DETAILED ACTION
1.	This Office Action is responsive to claims filed for No. 16/765,317 on May 9, 2020. Please note Claims 1-20 are pending and have been examined. 

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on November 6, 2020, June 4, 2021 and September 28, 2021 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-8, 11-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. ( US 2018/0322831 A1 ).

Kim teaches in Claim 1:
	A display drive method for driving a display panel ( [0073], etc, disclose a method of driving a display device ), 
wherein the display panel comprises a plurality of display regions and a plurality of scan drive circuits ( Figure 2, [0076] discloses a plurality of pixel regions, such as AA1 and AA2, though not limited to simply two regions. Figure 3, [0092], [0095] correlate these regions to a first pixel region 602, second pixel region 604, etc. Please note a plurality of emission control drivers, such as 700 and 800, which correspond to these areas (read as a plurality of scan drive circuits) ), 
the plurality of display regions comprise a first display region and a second display region that are parallel to each other and do not overlap with each other ( As noted above, Figure 2 shows AA1 and AA2 (read as a first display region and second display region, respectively), which are parallel to each other and do not overlap with each other, as shown ), 
the plurality of scan drive circuits comprise a first scan drive circuit and a second scan drive circuit ( Figure 3, [0138] discloses emission control drivers 700 and 800 (read as a first scan drive circuit and a second scan drive circuit, respectively) ), 
the first display region is connected to the first scan drive circuit to receive a first light-emitting control signal provided by the first scan drive circuit ( Figure 12, [0215]+ disclose an example of an emission control driver, such as 700. Notably, [2016], etc discloses each outputs an emission control signal, i.e. EST11 outputs a first emission control signal to the first emission control line E1[1] (read as a first light-emitting control signal) ), 
( The above reasoning is also applied to emission control driver 800, also shown in Figure 12. This output, such as to E2[1] is shown (read as a second light-emitting control signal) ), 
the display drive method comprising: individually adjusting a pulse width of at least one of the first light-emitting control signal and the second light-emitting control signal to adjust a light-emitting duration of light-emitting elements of the first display region and a light-emitting duration of light-emitting elements of the second display region within one display period, respectively. ( Figure 14, [0234] discloses that for each pixel region AA1, AA2, etc (which are represented by PXL1 and PXL2), the emission times Tem1’ (for AA1/PXL1) and Tem2’ (for AA2/PXL2) can be individually adjusted during the one frame period (as shown in Figure 14), such as the durations (represented as widths) are different, meaning different emitting durations. [0140] discloses independent control of the emission control drivers )

	Kim teaches in Claim 2:
	The display drive method for driving the display panel according to claim 1, wherein the display panel comprises a controller ( Figure 3, [0091] discloses a timing controller 500 ), a first trigger signal line ( Figure 3, [0139] discloses a first emission control driver 700 is supplied a first emission start signal EFLM1 (read as a first trigger signal). Please note the line the timing controller supplies this signal to the emission control driver ), a second trigger signal line ( Figure 3, [0139] discloses a second emission control driver 800 is supplied a second emission start signal EFLM2 (read as a second trigger signal). Please note the line the timing controller supplies this signal to the emission control driver ), and ( Figure 3, [0139] discloses the timing controller applies third and fourth clock signals CLK3 and CLK4 to the emission control drivers ), and the first trigger signal line, the second trigger signal line, and the clock signal lines are connected to the controller ( Figure 3 shows the timing controller applying these signals along the labeled lines ); 
the first scan drive circuit comprises N cascaded first shift registers ( Figure 12, [0216] discloses a plurality of stages EST11 to EST1k ), and the second scan drive circuit comprises M cascaded second shift registers ( Figure 12, [0216] discloses a plurality of stages EST21 to EST2n ), wherein: 
the N cascaded first shift registers and the M cascaded second shift registers are respectively connected to the clock signal lines to receive clock signals provided by the controller ( Figure 12, [0217] shows the connection of these stages to CLK3 and CLK4 ), 
a first stage of first shift register in the N cascaded first shift registers is connected to the first trigger signal line to receive a first trigger signal provided by the controller ( Figure 12, [0217] shows first emission control driver 700 receives EFLM1 provided by the timing controller ), and the first scan drive circuit outputs the first light-emitting control signal row by row through the N cascaded first shift registers in response to the first trigger signal and the clock signals ( Figure 12, [0218] shows the output emission control signals in light of EFLM1, CLK3 and CLK4 ), 
a first stage of second shift register in the M cascaded second shift registers is connected to the second trigger signal line to receive a second trigger signal provided by the controller ( Figure 12, [0219] shows the output emission control signals in light of EFLM2, CLK3 and CLK4 ), and 
( Figure 12, [0219] shows the output emission control signals in light of EFLM2, CLK3 and CLK4. There are clearly a plurality of stages per emission control driver, i.e. greater than 1 )

	Kim teaches in Claim 3:
	The display drive method for driving the display panel according to claim 2, wherein adjusting the pulse width of the at least one of the first light-emitting control signal and the second light-emitting control signal, comprises: 
changing the pulse width of the at least one of the first trigger signal received by the first scan drive circuit and the second trigger signal received by the second scan drive circuit to adjust the pulse width of the at least one of the first light-emitting control signal and the second light-emitting control signal accordingly. ( Figure 14, [0236]+ disclose adjusting the widths of the emission start signals EFLM1 and EFLM2, which then adjusts the duration times of each stage within that control driver. Please note the width of EFLM1, set at W1’, affecting the duration Tem1’, as is the case between EFLM2, set at W2’ and Tem2’ )

	Kim teaches in Claim 4:
	The display drive method for driving the display panel according to claim 2, wherein a change amount of the pulse width of the at least one of the first trigger signal received by the first scan drive circuit and the second trigger signal received by the second scan drive circuit is an integer multiple of a pulse period of the clock signals. ( Figure 14, [0277], etc, disclose the relationship between clock signals and the width of the emission start signals EFLM. [0142]+ disclose the relationship of the third and fourth clock signals and how the width of the emission control signals is affected. Clearly, there is a relationship between the two, illustrated in concept in Figure 9, etc )

	Kim teaches in Claim 5:
	The display drive method for driving the display panel according to claim 2, further comprising: 
in a case of outputting the first light-emitting control signal from a last stage of first shift register of the first scan drive circuit, providing the second trigger signal to a first stage of second shift register of the second scan drive circuit to drive the M cascaded second shift registers to output the second light-emitting control signal row by row. ( Figure 12, [0216]+ disclose E1[k] is the last stage of the first emission control driver 700 which receives EFLM1, whereas the first stage of second emission control driver 800 receives EFLM2 which outputs a different series of emission control signals )

	Kim teaches in Claim 6:
	The display drive method for driving the display panel according to claim 2, further comprising: 
providing the first trigger signal to the first scan drive circuit while providing the second trigger signal to the second scan drive circuit. ( Figures 13 and 14, [0225]+ disclose the timings of EFLM1 and EFLM2. Depending on the selected mode, they can be applied simultaneously or one after another and this depends on the image content. They are all applied within one display frame as well )

	Kim teaches in Claim 7:
	The display drive method for driving the display panel according to claim 1, wherein in 
a case where the light-emitting duration of the light-emitting elements in the first display region in the one display period is necessary to be relatively increased, adjusting the pulse width of the at least one of the first light-emitting control signal and the second light-emitting control signal, comprises: increasing the pulse width of the first light-emitting control signal, or decreasing the pulse width of the second light-emitting control signal, or increasing the pulse width of the first light-emitting control signal and decreasing the pulse width of the second light-emitting control signal, so that the pulse width of the first light-emitting control signal is greater than the pulse width of the second light-emitting control signal ( To clarify, Figure 14, [0234] disclose adjusting the emission times Tem1’ to Tem3’ based on the image content. The key concept is that if a certain region needs to emit longer, then the pulse width is adjusted accordingly. Respectfully, there are image conditions which warrant the pulse width of Tem1’ to be longer than Tem2’ ); 
or in a case where the light-emitting duration of the light-emitting elements in the second display region in the one display period needs to be relatively increased, adjusting the pulse width of the at least one of the first light-emitting control signal and the second light-emitting control signal, comprises: decreasing the pulse width of the first light-emitting control signal, or increasing the pulse width of the second light-emitting control signal, or decreasing the pulse width of the first light-emitting control signal and increasing the pulse width of the second light-( As discussed in the reasoning above, the duration of the pulse width impacts the duration of emitting, as shown in Figure 14 with the width of the Tem signals. This depends on the image content. In this particular case, the width of Tem2’ is longer than the width of Tem1’ )

	Kim teaches in Claim 8:
	The display drive method for driving the display panel according to claim 1, further comprising: 
acquiring a corresponding relation between a continuous usage duration of each of the plurality of display regions and the pulse width of the light-emitting control signal which is received; and acquiring the pulse width of the first light-emitting control signal and the pulse width of the second light-emitting control signal, which are adjusted, based on the corresponding relationship, a continuous usage duration of the first display region, and a continuous usage duration of the second display region. ( Figure 14, [0234] disclose adjusting the width based on, or resulting in, how long a region and its pixel will emit light, i.e. a continuous usage duration. There is a relationship between these two, notably a longer length of the emission control signal and the duration amount, as evidenced by the length of the TEM signals )

	Kim teaches in Claim 11:
	A display panel ( [0073], etc, disclose a method of driving a display device ), comprising 
( Figure 2, [0076] discloses a plurality of pixel regions, such as AA1 and AA2, though not limited to simply two regions. Figure 3, [0092], [0095] correlate these regions to a first pixel region 602, second pixel region 604, etc. Please note a plurality of emission control drivers, such as 700 and 800, which correspond to these areas (read as a plurality of scan drive circuits) ), and 
a controller ( Figure 3, [0091] discloses a timing controller 500 ), wherein the plurality of display regions comprise a first display region and a second display region that are parallel to each other and do not overlap with each other ( As noted above, Figure 2 shows AA1 and AA2 (read as a first display region and second display region, respectively), which are parallel to each other and do not overlap with each other, as shown ), 
the plurality of scan drive circuits comprise a first scan drive circuit and a second scan drive circuit ( Figure 3, [0138] discloses emission control drivers 700 and 800 (read as a first scan drive circuit and a second scan drive circuit, respectively) ); 
wherein, the controller is electrically connected to the first scan drive circuit and the second scan drive circuit to control the first scan drive circuit and the second scan drive circuit to output a first light-emitting control signal and a second light-emitting control signal ( Figure 3 shows the output of timing controller to control the emission control drivers 700, 800 and 900, which can then output emission control signals, as described below ), respectively; 
the first display region is electrically connected to the first scan drive circuit to receive the first light-emitting control signal ( Figure 12, [0215]+ disclose an example of an emission control driver, such as 700. Notably, [2016], etc discloses each outputs an emission control signal, i.e. EST11 outputs a first emission control signal to the first emission control line E1[1] (read as a first light-emitting control signal) ); 
( The above reasoning is also applied to emission control driver 800, also shown in Figure 12. This output, such as to E2[1] is shown (read as a second light-emitting control signal) ); and 
the controller is configured to individually adjust a pulse width of at least one of the first light-emitting control signal and the second light-emitting control signal to adjust a light-emitting duration of light-emitting elements of the first display region and a light-emitting duration of light-emitting elements of the second display region within one display period, respectively. ( Figure 14, [0234] discloses that for each pixel region AA1, AA2, etc (which are represented by PXL1 and PXL2), the emission times Tem1’ (for AA1/PXL1) and Tem2’ (for AA2/PXL2) can be individually adjusted during the one frame period (as shown in Figure 14), such as the durations (represented as widths) are different, meaning different emitting durations. [0140] discloses independent control of the emission control drivers )

	Kim teaches in Claim 12:
	The display panel according to claim 11, wherein the display panel comprises the controller ( Figure 3, [0091] discloses a timing controller 500 and this is within the display device/panel ), a first trigger signal line ( Figure 3, [0139] discloses a first emission control driver 700 is supplied a first emission start signal EFLM1 (read as a first trigger signal). Please note the line the timing controller supplies this signal to the emission control driver ), a second trigger signal line ( Figure 3, [0139] discloses a second emission control driver 800 is supplied a second emission start signal EFLM2 (read as a second trigger signal). Please note the line the timing controller supplies this signal to the emission control driver ), and ( Figure 3, [0139] discloses the timing controller applies third and fourth clock signals CLK3 and CLK4 to the emission control drivers ), and the first trigger signal line, the second trigger signal line, and the clock signal lines are connected to the controller ( Figure 3 shows the timing controller applying these signals along the labeled lines ); 
the first scan drive circuit comprises N cascaded first shift registers ( Figure 12, [0216] discloses a plurality of stages EST11 to EST1k ), and the second scan drive circuit comprises M cascaded second shift registers ( Figure 12, [0216] discloses a plurality of stages EST21 to EST2n ), 
wherein the N cascaded first shift registers and the M cascaded second shift registers are respectively connected to the clock signal lines to receive clock signals provided by the controller ( Figure 12, [0217] shows the connection of these stages to CLK3 and CLK4 ), 
a first stage of first shift register in the N cascaded first shift registers is connected to the first trigger signal line to receive a first trigger signal provided by the controller ( Figure 12, [0217] shows first emission control driver 700 receives EFLM1 provided by the timing controller ), and the first scan drive circuit outputs the first light-emitting control signal row by row through the N cascaded first shift registers in response to the first trigger signal and the clock signals ( Figure 12, [0218] shows the output emission control signals in light of EFLM1, CLK3 and CLK4 ), 
a first stage of second shift register in the M cascaded second shift registers is connected to the second trigger signal line to receive a second trigger signal provided by the controller ( Figure 12, [0219] shows the output emission control signals in light of EFLM2, CLK3 and CLK4 ), and the second scan drive circuit outputs the second light-emitting control signal row by row through the M cascaded second shift registers in response to the second trigger signal and ( Figure 12, [0219] shows the output emission control signals in light of EFLM2, CLK3 and CLK4. There are clearly a plurality of stages per emission control driver, i.e. greater than 1 )

	Kim teaches in Claim 13:
	The display panel according to claim 12, wherein a change amount of the pulse width of the at least one of the first trigger signal received by the first scan drive circuit and the second trigger signal received by the second scan drive circuit is an integer multiple of a pulse period of the clock signals. ( Figure 14, [0277], etc, disclose the relationship between clock signals and the width of the emission start signals EFLM. [0142]+ disclose the relationship of the third and fourth clock signals and how the width of the emission control signals is affected. Clearly, there is a relationship between the two, illustrated in concept in Figure 9, etc )

	Kim teaches in Claim 14:
	The display panel according to claim 12, wherein the controller is further configured to provide the second trigger signal to the second scan drive circuit to output the second light-emitting control signal row by row in a case of outputting the first light-emitting control signal from a last stage of first shift register of the first scan drive circuit ( Figure 12, [0216]+ disclose E1[k] is the last stage of the first emission control driver 700 which receives EFLM1, whereas the first stage of second emission control driver 800 receives EFLM2 which outputs a different series of emission control signals ); 
or to provide the first trigger signal to the first scan drive circuit while providing the second trigger signal to the second scan drive circuit. ( Figures 13 and 14, [0225]+ disclose the timings of EFLM1 and EFLM2. Depending on the selected mode, they can be applied simultaneously or one after another and this depends on the image content. They are all applied within one display frame as well )

	Kim teaches in Claim 15:
	The display panel according to claim 11, wherein the controller is further configured to enable the pulse width of the first light-emitting control signal to be greater than the pulse width of the second light-emitting control signal in a case where the light-emitting duration of the light-emitting elements in the first display region in the one display period needs to be relatively increased ( To clarify, Figure 14, [0234] disclose adjusting the emission times Tem1’ to Tem3’ based on the image content. The key concept is that if a certain region needs to emit longer, then the pulse width is adjusted accordingly. Respectfully, there are image conditions which warrant the pulse width of Tem1’ to be longer than Tem2’ ); and 
enable the pulse width of the first light-emitting control signal to be less than the pulse width of the second light-emitting control signal in a case where the light-emitting duration of the light-emitting elements in the second display region in the one display period needs to be relatively increased. ( As discussed in the reasoning above, the duration of the pulse width impacts the duration of emitting, as shown in Figure 14 with the width of the Tem signals. This depends on the image content. In this particular case, the width of Tem2’ is longer than the width of Tem1’ )

	Kim teaches in Claim 16:
( Figure 3 shows that for the display region controlled by the first emission control driver 700, there are a plurality of pixels PXL1 ), each of the plurality of first pixel units comprises a first pixel circuit and a first light-emitting element ( Figure 4, [0149]+ disclose a pixel circuit for each of PXL1 with an OLED element ), the second display region comprises a plurality of second pixel units arranged in an array ( Figure 3 shows that for the display region controlled by the second emission control driver 800, there are a plurality of pixels PXL2 ), and each of the plurality of second pixel units comprises a second pixel circuit and a second light-emitting element ( Figure 4, [0149]+ disclose a pixel circuit for each of PXL2 with an OLED element ); the first pixel circuit is configured to drive the first light-emitting element, which is connected to the first pixel circuit, to emit light ( Figure 4, [0151]+ disclose the driving method to have the pixel circuit emit light ); and the second pixel circuit is configured to drive the second light-emitting element, which is connected to the second pixel circuit, to emit light. ( Figure 4, [0149]+ disclose a pixel circuit for each of PXL1 with an OLED element )

	Kim teaches in Claim 17:
	The display panel according to claim 16, wherein the first pixel circuit comprises a first drive sub-circuit ( Figure 4, [0152] discloses a first transistor M1 ), a first data writing sub-circuit ( Figure 4, [0153] discloses a second transistor M2 ), a first storage sub-circuit ( Figure 4, [0155] discloses a storage capacitor Cst ), and a first light-emitting control sub-circuit ( Figure 4, [0155] discloses third transistor M3 ), and 
( Figure 4 notes the same pixel circuit is used for the pixels of the second display region as well, so the same components described above are also applicable here as well ) comprises a second drive sub-circuit ( Figure 4, [0152] discloses a first transistor M1 ), a second data writing sub-circuit ( Figure 4, [0153] discloses a second transistor M2 ), a second storage sub-circuit ( Figure 4, [0155] discloses a storage capacitor Cst ), and a second light-emitting control sub-circuit ( Figure 4, [0155] discloses third transistor M3 ); 
the first driving sub-circuit comprises a control terminal, a first terminal, and a second terminal ( Figure 4 shows the three terminals for transistor M1 ), and is configured to control a first drive current flowing through the first terminal and the second terminal for driving the first light-emitting element to emit light ( Figure 4, [0152] discloses the driving transistor M1 controls the amount of driving current flowing to the OLED element ); the first data writing sub-circuit is connected to the control terminal of the first drive sub-circuit ( Figure 4 shows the control terminal of M1 is connected to a terminal of M2 ), and is configured to write a first data signal to the control terminal of the first drive sub-circuit in response to a first scan signal ( Figure 4, [0153] discloses M2 is turned on when a scan signal is supplied and allows the data signal to be transferred to node N1 and on to transistor M1 ); the first storage sub-circuit is connected to the control terminal and the first terminal of the first drive sub-circuit ( Figure 4 shows capacitor Cst is connected to the control terminal of M1 as well as the first (above) terminal of M1 ), and is configured to store the first data signal written by the first data writing sub-circuit ( Figure 4, [0155] discloses charging the storage capacitor Cst with the data signal passed by M2 ); the first light-emitting control sub-circuit is connected to the first scan drive circuit to receive the first light-emitting control signal ( Figures 3 and 12 show the various emission control drivers outputting emission control signals, applied to each pixel shown in Figure 4 ), and is configured to apply the first drive current to a first terminal of the first light-emitting element in response to the first light-emitting control signal ( Figure 4, [0155] discloses the emission control signal is applied to a first terminal of the OLED element ); 
the second drive sub-circuit ( Figure 4 notes the same pixel circuit is used for the pixels of the second display region as well, so the same components described above are also applicable here as well )  comprises a control terminal, a first terminal, and a second terminal ( Figure 4 shows the three terminals for transistor M1 ), and is configured to control a second drive current flowing through the first terminal and the second terminal for driving the second light-emitting element to emit light ( Figure 4, [0152] discloses the driving transistor M1 controls the amount of driving current flowing to the OLED element ); the second data writing sub-circuit is connected to the control terminal of the second drive sub-circuit ( Figure 4 shows the control terminal of M1 is connected to a terminal of M2 ), and is configured to write a second data signal to the control terminal of the second drive sub-circuit in response to a second scan signal ( Figure 4, [0153] discloses M2 is turned on when a scan signal is supplied and allows the data signal to be transferred to node N1 and on to transistor M1 ); the second storage sub-circuit is connected to the control terminal and the first terminal of the second drive sub-circuit ( Figure 4 shows capacitor Cst is connected to the control terminal of M1 as well as the first (above) terminal of M1 ), and is configured to store the second data signal written by the second data writing sub-circuit ( Figure 4, [0155] discloses charging the storage capacitor Cst with the data signal passed by M2 ); and the second light-emitting control sub-circuit is connected to the second scan drive circuit to receive the second light-emitting control signal ( Figures 3 and 12 show the various emission control drivers outputting emission control signals, applied to each pixel shown in Figure 4 ), and is configured to apply the second drive current to the first terminal of the second drive sub-circuit in response to the second light-emitting control signal. ( Figure 4, [0155] discloses the emission control signal is applied to a first terminal of the OLED element )

	Kim teaches in Claim 19:
	A display device, comprising the display panel according to claim 11. ( [0029] discloses details of the electronic device in which the electronic device is mounted therein. Within this device is the display panel/circuitry )

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 9, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. ( US 2018/0322831 A1 ), as applied to Claim 1, further in view of Shin et al.
	( US 2020/0357362 A1 ).

	As per Claim 9:
	Kim does not explicitly teach “wherein the display panel is a foldable display panel and comprises a folding axis, the first display region and the second display region are divided along the folding axis, and the display drive method further comprises: acquiring a signal indicating a folded state of the display panel and a signal indicating a display state of the display panel, and controlling operating states of the first scan drive circuit and the second scan drive circuit based on the signal indicating the folded state and the signal indicating the display state.”

However, in the same field of endeavor, display systems with a plurality of display regions, Shin teaches of a flexible display panel which can be folded, ( Shin, Figures 1-6, [0065]+ ). In particular, when folded (which is realized by a folded angle determination at folding boundary A), a first and second display region are clearly distinguished and a resolution of an activated screen may be varied, [0069]. [0070] discloses the various signals which can determine the image content output on the various screens as well. Please note Shin also teaches of controlling the emission aspects of the various display areas, as shown in Figure 22, [0172]. As combined with Kim, who already teaches of display regions, the aspect of folding the display can be incorporated and the individual emission control drivers can control the display regions in the folded state as well.



	Kim teaches in Claim 10:
	The display drive method for driving the display panel according to claim 9, wherein in a case where the signal indicating the folded state of the display panel indicates that the display panel is folded such that the first display region and the second display region at least partially overlap, the display drive method further comprises: in a case where the second display region does not display, disabling the second scan drive circuit to output the second light-emitting control signal and simultaneously stopping recording a continuous usage duration of the second display region; and in a case where the second display region is used for display, enabling the second scan drive circuit to output the second light-emitting control signal, and continuously recording the continuous usage duration of the second display region. ( Figures 2A-3 disclose different folding states and again, this is based on the folding angle along the folding boundary, which can result in different levels of overlap between the two display regions. Figure 16A-18, [0150]+ disclose deactivated screens which the user is not looking at and for this, the emission control is disabled/deactivated/off, as shown in Figure 22 as well. In this case, the respective scan drive circuit would be disabled, as shown in the various timing diagrams and for the display region which is active, the scan drive circuit would be enabled )

	As per Claim 18:
	Kim does not explicitly teach of “further comprising a folding axis, wherein the first display region and the second display region are divided along the folding axis.”

However, in the same field of endeavor, display systems with a plurality of display regions, Shin teaches of a flexible display panel which can be folded, ( Shin, Figures 1-6, [0065]+ ). In particular, when folded (which is realized by a folded angle determination at folding boundary A), a first and second display region are clearly distinguished and a resolution of an activated screen may be varied, [0069]. [0070] discloses the various signals which can determine the image content output on the various screens as well. Please note Shin also teaches of controlling the emission aspects of the various display areas, as shown in Figure 22, [0172]. As combined with Kim, who already teaches of display regions, the aspect of folding the display can be incorporated and the individual emission control drivers can control the display regions in the folded state as well.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the folding display, as taught by Shin, with the motivation that it can enhance a user’s experience, such as providing a larger screen which can be unfolded into and when not in use, folded back in, saving space and providing accurate power consumption, ( Shin, [0006]-[0008] ).

As per Claim 20:


However, in the same field of endeavor, display systems with a plurality of display regions, Shin teaches to have a frame memory, ( Shin, Figure 32, [0235]+ ), and in general, various memories associated with a plurality of screens/regions. In particular, when the flexible display is folded (which is realized by a folded angle determination at folding boundary A (read as a mark)), a first and second display region are clearly distinguished and a resolution of an activated screen may be varied, [0069]. [0070] discloses the various signals which can determine the image content output on the various screens as well. The timings, such as hold times, as described in [0119]+, etc can determine when and how long a display region is folded to the point where it is deactivated (as well as activated). Based on this value, the emission control and in general, display timings can be accordingly applied (read these as examples of using a timer or in general, knowing when to activate and deactivate display regions). 

Please note Shin also teaches of controlling the emission aspects of the various display areas, as shown in Figure 22, [0172]. As combined with Kim, who already teaches of display regions, the 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621